COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  In re: OCCIDENTAL WEST TEXAS                    §               No. 08-20-00130-CV
  OVERTHRUST, INC. and OXY USA
  INC.,                                           §        AN ORIGINAL PROCEEDING
  Relators.                                       §                IN MANDMAUS


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Robert E. Cadena, Judge of the 83rd District Court of Pecos, Texas, and concludes

that Relator’s petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 24TH DAY OF MAY, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.